Opinion was filed herein November 18, 1937, affirming the decree of the Chancellor. Petitions for rehearing were filed which have been permitted to be supported by extended briefs. These have been read and the whole case has been again reviewed.
We find no reason to recede from or modify the doctrine expressed in the opinion heretofore filed except to say that when the mandate goes down the Chancellor may permit the Appellant to proceed with the foreclosure in this cause for such portion of the amount claimed as was shown to have been used in good faith to pay any legitimate expense for operating the trust. This to save the time and expense of a new suit.
This was what was intended by the concluding part of our former opinion which is in all other respects affirmed.
It is so ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and CHAPMAN, J.J., concur.
                AN ORDER ON FURTHER MOTION FOR REHEARING.
This cause comes on for disposition on motion of Appellant to make definite the terms of the opinion filed March 30, 1938, wherein we found that Appellant should be permitted to foreclose the mortgage for "such portion or the amount claimed as was shown to have been used in good faith to pay any legitimate expense for operating the trust." *Page 307
Any legitimate expense for operating the trust has reference to any amounts expended to save the trust property from dissipation and would contemplate any amounts received from the proceeds of the mortgage by the beneficiaries in dividends or betterments.
The motion is overruled.
It is so ordered.
WHITFIELD, TERRELL, BUFFORD and CHAPMAN, J.J., concur.
BROWN, J., not participating.